DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art generally teaches the practice of providing thoracic respiratory gating and/or tracking phantoms that include first and second airbags for lungs that are actuated to inflate and deflate to simulate breathing, and a spine with cervical vertebrae (US patent documents to Boutchko and to Gillies, see PTO-892), where the first airbag is penetrated with a space for the installation of a catheter through which a phantom tumor may be adjustably installed in order to move in three dimensions with the motion of both airbags (US patent documents to Krautim; also see Liu, Yaxi et al.; see PTO-892).
However, the prior art neither teaches nor reasonably suggests such a respiratory phantom where the first and second airbags each has a space for a catheter such that the tumor phantom may be adjustably installed in either one such that the first catheter enables the tumor phantom to move along a 3D direction and the second catheter enables the tumor phantom to move along a 2D direction in response to motions of the first and second airbags, as required by the combination as claimed in claim 1.
Claims 2-11 are allowed by virtue of their respective dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WIPO document to Deleporte (see attached PTO-892) teaches a single-lung respiratory phantom with an insertable tumor phantom; Isoardi, et al. (see attached PTO-892)  teaches implanting multiple phantom tumors in a respiratory thoracic phantom.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884